Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
3.	The disclosure is objected to because of the following informalities: (1) The abstract of the disclosure is objected to because the submitted abstract was in PCT format. The new abstract should be limited to a single paragraph within the range of 50 to 150 words in length, and without a drawing.  Correction is required.  See MPEP § 608.01(b).
(2) Applicant is requested to avoid the use of legal phraseology such as “said” in Summary, figure 1’s description, etc…  
Appropriate correction is required.
Claim Rejections - 35 USC § 112


4.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


5.	Claims 25-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 is indefinite. It is unclear as to whether the “service quality reporting configuration information” is referring to the “QoE metrics configuration”. Also, according to the specification at different embodiments, the “service quality reporting resource limitation parameters” include at least one or a combination of: (1) a report number threshold; (2) a communication endpoint load threshold; (3) a cell load threshold; (4) a suspension expiration timer; (5) a monitoring time, it is unclear as to which one of the (1)-(5), the recitation of service quality reporting resource limitation parameters is referring to. The same remark applies to claim 39.


                                  Allowable subject matter
s 25-46 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

                                 Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eklof et al. (US 2020/0413275); Vaderna et al. (US 2014/0087716); Nagasaka et al. (US 2018/0124617); Gholmiet et al. (US 2016/0373324); Gooenendijk et al. (US 2014/0043973) are cited, and considered pertinent to the instant specification.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465